This is a proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents which suspended the license and registration of petitioner, who is a dentist, for a period of one year. Petitioner was charged with fraud and deceit in the practice of dentistry; with having aided and abetted in the practice of dentistry a person who was not licensed to practice dentistry *890in this State, and with unprofessional conduct, all in violation of clauses (c), (e) and (h) of subdivision 2 of section 1311 of the Education Law. The evidence against petitioner was given in the-form of written statements made by special investigators. This was done by consent, petitioner being represented by counsel at the hearing before the subcommittee. Any complaint now that such statements were objectionable is neither timely nor well taken. Petitioner was given a fair opportunity to refute or explain any of the allegations contained in the statements, and failed to do either satisfactorily. We cannot say that the determination under review is not supported by sufficient evidence. 'Determination confirmed, without costs. All concur. [See post, p. 912.]